Citation Nr: 1333052	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  09-34 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for peripheral neuropathy, left lower extremity.  

3.  Entitlement to service connection for peripheral neuropathy, right lower extremity.  

4.  Entitlement to service connection for peripheral neuropathy, left upper extremity.  

5.  Entitlement to service connection for peripheral neuropathy, right upper extremity.  

6.  Entitlement to service connection for erectile dysfunction.  
7.  Entitlement to service connection for the cause of the Veteran's death.  

8.  Entitlement to accrued benefits.  

9.  Entitlement to death pension benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to October 1976.  He died in January 2011, and the appellant is the Veteran's surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claims of service connection for diabetes, peripheral neuropathy of the upper extremities and lower extremities, and erectile dysfunction.  

This case also comes to the Board on appeal of a February 2013 decision review officer (DRO) decision, which denied the appellant's claim of service connection for the cause of the Veteran's death.  While the rating decision itself did not address any further issues, the letter providing the appellant notice of the decision advised her that her claim for accrued benefits was denied and that her claim for death pension was not processed (apparently dismissed) because she did not complete a required form.  She subsequently filed a notice of disagreement.   

The RO has substituted the appellant for the Veteran.  The Veteran had filed a claim of service connection for numerous disabilities in July 2007, and the April 2008 rating decision denied all 13 claims.  After he perfected an appeal with respect to the six service connection issues stated on page 1 of this document, the Veteran died.  An eligible person may file a request to be substituted as the appellant for purposes of processing the claim to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A).  Such request must be filed not later than one year after the date of the claimant's death.  A person eligible for substitution will include a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  

In April 2011, the appellant filed VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse; this application was accepted as a substitution request.  In June 2011 the appellant submitted a statement, specifically requesting that she be substituted as the appellant for purposes of processing the Veteran's claims to completion.  This statement followed a June 2011 Board decision that dismissed the appeal with respect to the six issues, without prejudice to the appellant.  Therefore, the Board is proceeding with the appellant in the place of the Veteran as to the 6 service connection issues listed, and as appellant on her own claims of service connection for the cause of the Veteran's death, accrued benefits, and death pension benefits.  

The Board also notes that a June 2010 rating decision denied the Veteran's claims of service connection for heart disease and for impaired vision.  He was notified of the decision in a June 2010 letter and did not file a notice of disagreement with the decision prior to his death.  The appellant did not express disagreement with the June 2010 rating decision within the one-year period to appeal the matters (i.e., from the date of the decision notification in June 2010) afforded; thus, these two issues are not before the Board.  

The appeal is being REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if action on her part is required.


REMAND

In a February 2013 VA memorandum, the RO determined that the information required to corroborate in-country Vietnam service or other exposure to herbicides described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or was insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  As was noted, there was no evidence that the Veteran had service in Vietnam or in Thailand.  It was also noted that a similar finding was made in May 2010 in regard to herbicide exposure in Guam.  The Veteran asserted exposure to Agent Orange during his service in Guam, and in a March 2013 statement, the appellant reiterated his assertion and went on to describe in more detail the circumstances of the Veteran's exposure such as cleaning out clogged drainage pipes after rains along the perimeter of Anderson Air Force Base, where every three months defoliants were sprayed.  

VA has developed specific procedures to determine whether a veteran was exposed to herbicides if such herbicide exposure is claimed to have occurred in a vicinity other that the Republic of Vietnam, the demilitarized zone (DMZ) in Korea, or Thailand.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para.10(n) directs that the Veteran should be asked to provide the approximate dates, locations, and nature of the alleged exposure.  The paragraph further directs that if the Veteran provides such information, then the Veteran's detailed description of the exposure should be furnished to the Compensation and Pension (C&P) Service via e-mail, with a request that it review the Department of Defense's (DOD's) inventory of herbicides operations to determine whether herbicide were used as alleged.  The paragraph further directs that if C&P's review confirms that herbicides were used as alleged, then the RO is to determine whether service connection is otherwise in order.  However, if that review does not confirm that herbicides were used as alleged (i.e., the exposure is not verified by the C&P Service's review), then the RO is to submit a request to the JSRRC for its verification of the Veteran's exposure to herbicides as alleged.

With respect to the claimed exposure to herbicides at Anderson Air Force Base in Guam, review of the claims file reflects that the RO has not applied the procedure for verification of exposure to herbicides as directed by M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para.10(n).  Evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty-to-assist requirement when it failed to remand the case for compliance with the evidentiary development called for by M21-1).  As such, the Board finds that the RO must develop the claims in a manner consistent with the above provisions. 

Additionally, an August 2010 VA examination report indicated that the Veteran last worked 15 years ago and was currently receiving Social Security Administration (SSA) disability payments.  There is no documentation in the file to show that records from SSA, which may be relevant to the claims on appeal, have been sought.  In light of VA's duty to assist the appellant with the claims, the case must be remanded to the RO so that the SSA decision and associated medical records may be obtained and incorporated into the claims file.  38 U.S.C. § 5103A. 

The August 2010 VA examination report also noted that the Veteran had recently been admitted to the Dallas VA Medical Center (VAMC), for ischemic tissue loss in his foot.  It does not appear that an attempt has been made to obtain any VA inpatient or outpatient treatment records of the Veteran.  Indeed, the only VA treatment records of the Veteran in the file pertain to a period of hospitalization from April to May 1994, and the Veteran had noted in a May 1994 statement that in the last four years the only doctors he saw were at the VA hospital (and a Ft. Worth clinic).  Duty to assist obligations mandate that all pertinent VA records be obtained.

In a March 2013 statement, the appellant expressed her disagreement with the RO's February 2013 rating decision (and undated notice letter), which denied her claims of service connection for the cause of the Veteran's death and accrued benefits, and implicitly dismissed her claim for death pension benefits.  When there has been an adjudication by the RO and a timely notice of disagreement has been filed, a statement of the case (SOC) addressing the issues must be furnished to the appellant.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the M21-1MR manual provisions (Part IV, Subpart ii, Chapter 2, Section C, para.10(n)) for verifying exposure to herbicides in locations other than Vietnam or along the Demilitarized Zone in Korea, follow all mandated provisions in attempting to verify the Veteran's exposure to herbicides, as alleged, while serving on active duty at Anderson Air Force Base in Guam, including the following actions.  

(a).  Contact the appellant and request that she submit any additional information detailing the approximate dates, locations, and the nature of any incidents resulting in the Veteran's exposure to herbicides, including all such information regarding his claimed exposure in Guam. 

(b).  After obtaining information from the appellant, compile all of the information into a detailed description as to the approximate dates, location, and nature of the Veteran's alleged exposure, including exposure while participating on active duty in the 43rd Civil Engineering Squadron at Anderson Air Force Base in Guam, from August 1972 to December 1973. 

(c).  Then, send the detailed description of the asserted exposures to the C&P Service via email at VAVBAWAS/CO/211/AGENTORANGE (Agent Orange Mailbox), and request a review of Department of Defense inventory of herbicide operations in order to determine whether herbicides were used as alleged at Anderson Air Force Base in Guam. 

(d).  If the response from the Agent Orange Mailbox inquiry does not confirm that herbicides were used as alleged, then the RO must send an inquiry to the JSRRC for verification of herbicide exposure from non-tactical use on the base at Anderson Air Force Base in Guam from August 1972 to December 1973, as alleged.  If the JSRRC determines that there is insufficient information to verify the Veteran's claimed exposure, a formal finding should be made in this regard and associated with the record.
(e).  After the results of the above research have been obtained, the RO should determine whether the Veteran was or was not exposed to Agent Orange at the location he claims.  

2.  Secure from SSA all records pertaining to the Veteran's application for SSA disability benefits, including a copy of the determination on his claim and all records considered.  If the records are unavailable because they have been lost or destroyed, it should be so certified for the record (along with an explanation for their unavailability). 

3.  Obtain for association with the claims file, all VA inpatient and outpatient records pertaining to the evaluation and treatment of the Veteran for diabetes, peripheral neuropathy, and erectile dysfunction.  The search for records should encompass all retired records storage facilities where the records may have been transferred.  If the records are unavailable because they have been irretrievably lost or destroyed, it must be so certified for the record.  

4.  After the development pertaining to verifying the Veteran's claimed exposure to Agent Orange is completed, and after receipt and review of the foregoing requested records from the Social Security Administration and VA, the RO should determine if a medical opinion is necessary to decide the claims.  If so, the claims file (including copies of any pertinent evidence, such as the Veteran's terminal hospital records, contained in Virtual VA) should be sent to a VA examiner for an etiological opinion on the question of whether it is at least as likely as not that the Veteran's diabetes, peripheral neuropathy of the upper extremities and lower extremities, and erectile dysfunction are related to his period of service from February 1972 to October 1976.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

5.  After the completion of the above development, the RO should adjudicate the claims of service connection for diabetes, peripheral neuropathy of the upper extremities and lower extremities, and erectile dysfunction, to include as due to exposure to Agent Orange.  If any is denied, furnish the appellant an appropriate supplemental SOC (SSOC) and return such issue(s) to the Board. 

6.  Furnish the appellant and her representative a SOC on the denied claims of service connection for the cause of the Veteran's death and accrued benefits (reconciling that determination with her substitution for the Veteran as to his claims seeking service connection for the 6 disabilities addressed in this remand), and the apparently dismissed death pension claim.  In order to perfect an appeal of the claims to the Board, the appellant must timely file a substantive appeal after issuance of the SOC.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2013).

